Citation Nr: 0513093	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of neck and 
back injuries.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
indicates that the veteran's current residuals of neck and 
back injuries are not related to his active duty. 


CONCLUSION OF LAW

Service connection for residuals of neck and back injuries is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim by the October 2001 rating decision on 
appeal and the October 2002 statement of the case (SOC).  
Additionally, the RO sent the veteran letters in May 2001 and 
April 2004 that explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the October 2002 SOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no indication from the claims 
folder or allegation from the appellant that any relevant 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of neck 
and back injuries.  The preponderance of the evidence 
indicates that the injury or injuries that resulted in the 
veteran's current conditions did not occur during his active 
duty.  

In so finding, the Board recognizes that the veteran's 
service medical records show some relevant complaints and 
treatment.  Diagnoses include cervical strain, chronic; and 
postural cervical and lumbar muscle strain, no functional 
impairment.  In August 1971, the veteran reported having 
strained his back during boot camp in January and February 
1971.  In February 1973, he reported a motorcycle accident 
one week earlier, followed by pain in the middle back and 
some posterior cervical pain.  Radiographic reports were 
negative.  At separation the veteran reported a history of 
recurrent back pain.  His spine was normal on clinical 
evaluation at that time.  

On the other hand, there is evidence of intercurrent post-
service injuries.  A February 2000 State of California 
Division of Worker's Compensation "Order Approving 
Compromise & Release" shows settlement of a claim stemming 
from a November 1992 accident.  The veteran incurred several 
injuries, including injury of the back and neck.  Private 
treatment records address a variety of conditions resulting 
from this injury.   

VA outpatient treatment records dated in 2000 show that the 
veteran variously complained of musculoskeletal pain in the 
neck, numbness and tingling along a non-dermatomal territory 
down the left arm, and low back pain with shooting pain down 
both legs.  These VA records do not link the complaints or 
findings to any injuries during the veteran's service.  

The report of a November 2003 VA examination constitutes 
competent medical evidence against the veteran's claim.  The 
Board finds that the negative opinions in this report are 
entitled to great probative weight.  They were made by a 
physician, are based on a review of the veteran's medical 
history as well as his current examination findings, and 
include rationales with references to the medical record.  

The report indicates that the examiner reviewed the veteran's 
claims file.  The report sets forth a detailed history of the 
veteran's service medical records, as well as the veteran's 
own history and complaints.  The report also provides the 
results of current physical examination.  

The final diagnoses were cervical spine with facet 
degenerative joint disease and lumbosacral spine with minimal 
degenerative joint disease, L5-S1.  The examiner expressed 
the opinion that it was less than 50 percent likely that any 
current condition of the veteran's cervical spine or 
lumbosacral spine occurred or was aggravated as a result of 
service.  The examiner observed that the veteran denied any 
symptomatology, difficulties or injuries prior to service.  
He was unable to state what if anything happened during 
service that may have initiated the complaints of pain during 
basic training.  He was not even able to state whether he had 
symptoms at the time of his separation.  The examiner 
summarized that, notwithstanding the entries in the veteran's 
service medical records, it was not likely (less than 50 
percent medical probability) that any current conditions of 
the veteran's neck and back were incurred or aggravated as a 
result of military service.  

The Board recognizes the veteran's own assertions that he now 
has residuals of neck and back injuries incurred during his 
active duty.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as an opinion as to the etiology of a condition.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence in support of his 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of neck and back injuries is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


